eo Oo NY DB wn SF WY NH

NO BN NY BR BD RD RG RD ee ee ea ee ee
“Sa DR A Hh WY NY KK CF CO OBO HI HR A fF WY NHB KH OS

~~
x

Case 3:15-cr-00038-RCJ-WGC Document 55 Filed 12/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, ) 3:15-CR-0038-RCJ -WGC
)
Plaintiff, )

) ORDER

vs. )
)
LEE OROZCO, )
)
Defendants. )
)

 

On December 14, 2020, this Court ordered that the defendant be released from
custody when the defendant is accepted into a residential program and when a bed
becomes available at such residential program for the defendant (ECF No. 48).

On December 22, 2020, counsel for the defendant advised the Court that the
defendant has been accepted and a bed will be available for the defendant at Ridge
House on January 4, 2021.

THEREFORE, the defendant shall be released from custody at 9:00 a.m. on
Monday, January 4, 2021, for direct transport by the Office of the Federal Public

Defender to the Ridge House.

IT IS SO ORDERED.
DATED: December 23, 2020

 

 
